Title: From James Madison to George Ticknor, 6 April 1825
From: Madison, James
To: Ticknor, George


        
          Dear Sir
          Montpellier April 6. 1825
        
        Your letter of Mar. 29th. with a copy of the engraving of General Lafayette have just come safe to hand. The Memoir of him you were so good as to add was purloined on the way, the empty cover alone appearing.
        Mrs. Madison is greatly obliged by the excellent portrait of the Hero of Liberty & Humanity so dear to us all. It cannot be permitted however to enter into the Account where you have placed it; that being self-balanced

at least by the pleasure experienced on our side from your visit. The valuable favour creates a debt therefore very imperfectly discharged by the many thanks which are returned for it.
        Our University has been opened with six or seven Professors, & a limited but daily increasing number of Students. I shall take a pleasure in complying with your request of such information as may explain its progress. In compiling a code of regulations the University has had the benefit of that of Harvard, which was kindly transmitted. Of all exchanges, that of useful lights ought to be the freest, as doubling the Stock on both sides without cost on either. Our University is, as you observe, somewhat of an experimental Institution. Such however is the nature of our Federative System, itself not a little experimental, that it not only excites emulation, without enmity; but admits local experiments of every sort, which if failing are but a partial & temporary evil, if successful, may become a common & lasting improvement.
        Mrs Madison offers her best respects & regards to Mrs. Ticknor & yourself, with which I beg leave to unite mine. We feel all the value of the invitation so kindly given us: But a visit to Boston is so little within the reach of our hopes that we must trust for the pleasure of another meeting, to the chance that another Southern trip with Mrs. Ticknor by your side, may give us an opportunity of again welcoming you both at Montpellier. With great & sincere esteem
        
          James Madison
        
      